MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2018 ME 103 
Docket:	   Kno-17-51	
Argued:	   March	6,	2018	
Decided:	  July	24,	2018	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HUMPHREY,	JJ.	
	
	
                              CHARLES	M.	MARTIN	
                                       	
                                      v.	
                                       	
                          DEPARTMENT	OF	CORRECTIONS	
	
	
JABAR,	J.		

       [¶1]		This	case	calls	for	us	to	consider	whether	in	Maine,	pursuant	to	the	

“prisoner	 mailbox	 rule,”	 a	 pro	 se	 prisoner’s	 civil	 petition	 for	 review	 of	 a	

decision	 by	 the	 Department	 of	 Corrections	 should	 be	 deemed	 “filed”	 on	 the	

date	 it	 is	 delivered	 to	 prison	 officials	 to	 be	 forwarded	 to	 the	 clerk	 of	 court	

rather	than	the	date	it	is	received	by	the	clerk	of	court.		We	conclude	that	in	

circumstances	 where,	 as	 here,	 (1)	 a	 prisoner	 is	 forced	 to	 rely	 on	 the	

Department	of	Corrections	to	ensure	that	his	Rule	80C	petition—challenging	

the	Department’s	administrative	action	against	him—is	filed;	(2)	that	prisoner	

places	 the	 petition	 into	 the	 “control”	 of	 the	 Department;	 and	 (3)	 the	

Department	fails	to	timely	 deliver	his	 petition	to	the	clerk	of	court,	the	open	

courts	provision	and	due	process	clause	of	the	Maine	Constitution	require	that	
2	

the	 prisoner	 mailbox	 rule	 apply	 and	 the	 petition	 be	 deemed	 timely	 filed.		

Accordingly,	we	vacate	the	judgment.	

                                   I.		BACKGROUND	

      [¶2]	 	 The	 following	 facts	 are	 undisputed.	 	 See	 Ewing	 v.	 Me.	 Dist.	 Court,	

2009 ME 16,	¶	3	&	n.2,	964 A.2d 644.		On	May	16,	2016,	Charles	M.	Martin,	a	

prisoner	incarcerated	at	the	Maine	State	Prison,	signed	a	petition	pursuant	to	

5	M.R.S.	§	11002	 (2017)	for	judicial	review	of	a	Department	decision	finding	

that	 he	 had	 committed	 a	 disciplinary	 infraction.	 	 Two	 days	 later,	 on	 May	 18,	

2016,	 he	 submitted	 that	 petition	 to	 prison	 authorities	 for	 forwarding	 to	 the	

Superior	Court.		However,	the	clerk	of	court	did	not	receive	the	petition	until	

May	26,	2016.			

      [¶3]		After	accepting	service	of	the	petition,	the	State	moved	to	dismiss	

it	 for	 failure	 to	 state	 a	 claim	 upon	 which	 relief	 may	 be	 granted.	 	 See	 M.R.	

Civ.	P.	12(b)(6).	 	 According	 to	 the	 State,	 because	 Martin’s	 petition	 did	 not	

specify	 “any	 date	 related	 to	 the	 action	 being	 challenged,”	 he	 failed	 to	 “make	

the	factual	allegations	necessary”	to	show	that	he	filed	the	petition	within	the	

thirty-day	period	prescribed	by	5	M.R.S.	§	11002(3).		Martin	responded	with	a	

motion	to	amend	the	petition,	a	supporting	affidavit,	and	a	proposed	amended	

petition	 specifying	 that	 he	 was	 notified	 of	 the	 Department	 decision	 on	
                                                                                                     3	

April	25,	 2016.	 	 The	 Superior	 Court	 (Knox	 County,	 Stokes,	 J.)	 granted	 that	

motion.1			

        [¶4]		Consequently,	the	State	filed	 a	second	 motion	to	dismiss,	 arguing	

that	because	the	clerk	of	court	received	Martin’s	 petition	on	May	26,	2016—

thirty-one	 days	 after	 Martin	 was	 notified	 of	 the	 Department’s	 decision	 and	

therefore	 one	 day	 outside	 the	 thirty-day	 statutory	 window—the	 Superior	

Court	 lacked	 jurisdiction	 over	 the	 matter.	 	 See	 M.R.	 Civ.	 P.	 12(b)(1).	 	 Martin	

opposed	the	State’s	motion	to	dismiss,	submitting	an	affidavit	averring	that	he	

signed	 the	 petition	 on	 May	 16,	 2016,	 and	 that	 he	 gave	 the	 petition	 to	 a	 unit	

sergeant	 to	 mail	 on	 May	 18,	 2016.	 	Citing	 the	 United	 States	 Supreme	 Court’s	

decision	 in	 Houston	 v.	 Lack,	 487 U.S. 266  (1988),	 Martin	 urged	 the	 Superior	

Court	to	apply	the	“prisoner	mailbox	rule,”	whereby	the	court	would	consider	

his	 petition	 filed	 on	 the	 date	 he	 deposited	 it	 with	 prison	 officials	 for	

forwarding	to	the	clerk	of	court,	May	18,	rather	than	when	it	was	received	by	

the	clerk	of	court,	May	26.			

	       [¶5]	 	 The	 court	 granted	 the	 State’s	 motion	 to	 dismiss,	 concluding	 that	

the	 thirty-day	 time	 limit	 pursuant	 to	 section	 11002(3)	 is	 “jurisdictional	 and	

mandatory”	and	that	“Maine	has	not	yet	adopted	the	so-called	federal	mailbox	

    1		The	court	did	not	explicitly	rule	on	the	State’s	motion	to	dismiss.		However,	we	infer	that	the	

court	did	so	by	granting	Martin’s	motion	to	amend.			
4	

rule.”		 Martin	then	filed	 a	 M.R.	Civ.	P.	60(b)	 motion	for	 relief	from	 judgment,	

which	the	court	denied.		This	appeal	followed.		See	5	M.R.S.	§	11008(1)	(2017);	

M.R.	App.	P.	2(b)(3)	(Tower	2016).2	

                                         II.		DISCUSSION	

         [¶6]	 	 Citing	 Houston	 v.	 Lack,	 Martin	 argues	 that	 the	 court’s	 failure	 to	

apply	the	prisoner	mailbox	rule	violated	his	constitutional	right	to	meaningful	

access	 to	 the	 judicial	 process	 because	 he	 “had	 no	 opportunity	 to	 bypass	 the	

prison	 personnel	 and	 ensure	 that	 his	 petition	 was	 mailed	 in	 a	 more	 reliable	

fashion.”		According	to	Martin,	his	“only	option,	beyond	breaking	out	of	jail	to	

hand	 deliver	 the	 package	 himself,	 was	 to	 give	 his	 mail	 to	 the	 prison	

authorities,	 the	 representatives	 of	 the	 very	 agency	 against	 whom	 he	 was	

seeking	 an	 appeal.”	 	 In	 response,	 the	 State	 contends	 that	 Martin	 was	 not	

denied	 access	 to	 the	 courts	 because	 even	 accounting	 for	 the	 jail’s	 delay	 in	

delivering	his	petition	for	review	to	the	court,	he	was	still	provided	the	“ample	

time”	of	23	days	to	prepare	his	petition	and	ensure	that	it	was	timely	received.			

         [¶7]	 	 We	 review	 de	 novo	 a	 court’s	 denial	 of	 a	 motion	 pursuant	 to	 M.R.	

Civ.	P.	60(b)(4)3	to	set	aside	a	judgment	because	of	a	constitutional	violation.		

See	Reliable	Copy	Serv.,	Inc.	v.	Liberty,	2011 ME 127,	¶	8,	32 A.3d 1041.	

     2		The	restyled	Maine	Rules	of	Appellate	Procedure	 do	not	apply	because	this	appeal	was	filed	

before	September	1,	2017.		See	M.R.	App.	P.	1	(restyled	Rules).	
                                                                                                              5	

A.       Statutory	Provisions	

         [¶8]	 	 The	 Administrative	 Procedure	 Act	 (APA)	 and	 the	 Maine	 Rules	 of	

Civil	Procedure	govern	the	commencement	of	an	appeal	from	a	state	agency’s4	

decision.	 	 See	 5	 M.R.S.	 §§	 11001-11008	 (2017);	 M.R.	 Civ.	 P.	 80C(b).		

Rule	80C(b)	provides,	“The	time	within	which	a	review	of	final	agency	action	

or	the	failure	or	refusal	of	an	agency	to	act	may	be	sought	shall	be	as	provided	

by	 5	 M.R.S.A.	 §	 11002(3).”	 	 Section	 11002(3)	 of	 the	 APA	 provides,	 “The	

petition	for	review	shall	be	filed	within	30	days	after	receipt	of	notice	if	taken	

by	 a	 party	 to	 the	 proceeding	 of	 which	 review	 is	 sought.”	 	 Although	 the	 APA	

does	 not	 define	 the	 term	 “filed,”	 section	 11002(1)	 specifies	 that	 the	 petition	

for	review	must	be	filed	“in	the	Superior	Court.”		5	M.R.S.	§	11002(1).	

B.       Houston	v.	Lack	

         [¶9]	 	 In	 Houston	 v.	 Lack,	 the	 Supreme	 Court	 articulated	 the	 unique	

obstacles	facing	pro	se	prisoners	in	exercising	their	right	to	access	the	courts.
487 U.S.	 at	 270-71.	 	 There,	 the	 Court	 considered	 whether	 a	 prisoner’s	 civil	

appeal	 was	 timely	 filed	 where	 it	 was	 delivered	 to	 prison	 authorities	 three	

      3		Although	Martin	specified	M.R.	Civ.	P.	60(b)(1)	and	M.R.	Civ.	P.	60(b)(6)	as	the	grounds	for	the	

motion,	his	argument—that	“[i]t	was	a	mistake	to	believe	that	I	could	count	on	the	respondent[s]	
.	.	.	to	 take	 responsible	 and	 prompt	 action,	 in	 regards	 to	 the	 actual	 mailing	 of	 the	 petition	 for	
review”—can	reasonably	be	read	as	a	contention	that	the	Department	violated	his	right	of	access	to	
the	courts	by	failing	to	deliver	his	petition	to	the	clerk	of	court	in	a	timely	manner.	
     4		As	used	here,	“agency”	includes	the	Department	of	Corrections.		5	M.R.S.	§	8002(2)	(2017).	
6	

days	 before	 the	 expiration	 of	 the	 thirty-day	 filing	 period	 established	 by	

Federal	Rule	of	Appellate	Procedure	4(a)(1),5	but	was	received	by	the	clerk	of	

court	one	day	after	the	filing	period	expired.		Houston, 487 U.S.	at	268-69.		The	

Court	concluded	that	for	purposes	of	then	Rule	4(a)(1),	the	petitioner’s	appeal	

was	filed	at	the	moment	it	was	delivered	to	prison	authorities,	and	the	Court’s	

reasoning	 in	 so	 creating	 this	 prisoner	 mailbox	 rule	 warrants	 quotation	 at	

some	length—	

         The	 situation	 of	 prisoners	 seeking	 to	 appeal	 without	 the	 aid	 of	
         counsel	 is	 unique.	 	 Such	 prisoners	 cannot	 take	 the	 steps	 other	
         litigants	 can	 take	 to	 monitor	 the	 processing	 of	 their	 notices	 of	
         appeal	 and	 to	 ensure	 that	 the	 court	 clerk	 receives	 and	 stamps	
         their	 notices	 of	 appeal	 before	 the	 30-day	 deadline.	 	 Unlike	 other	
         litigants,	 pro	 se	 prisoners	 cannot	 personally	 travel	 to	 the	
         courthouse	to	see	that	the	notice	is	stamped	“filed”	or	to	establish	
         the	 date	 on	 which	 the	 court	 received	 the	 notice.	 	 Other	 litigants	
         may	choose	to	entrust	their	appeals	to	the	vagaries	of	the	mail	and	
         the	clerk’s	process	for	stamping	incoming	papers,	but	only	the	pro	
         se	prisoner	is	forced	to	do	so	by	his	situation.	.	.	.		Worse,	the	pro	
         se	 prisoner	 has	 no	 choice	 but	 to	 entrust	 the	 forwarding	 of	 his	
         notice	of	appeal	to	prison	authorities	whom	he	cannot	control	or	
         supervise	and	who	may	have	every	incentive	to	delay.		No	matter	
         how	 far	 in	 advance	 the	 pro	 se	 prisoner	 delivers	 his	 notice	 to	 the	


     5		When	the	Supreme	Court	decided	Houston	v.	Lack,	Federal	Rule	of	Appellate	Procedure	4(a)(1)	

provided,	

         In	a	civil	case	in	which	an	appeal	is	permitted	by	law	as	of	right	from	a	district	court	
         to	a	court	of	appeals	the	notice	of	appeal	required	by	Rule	3	shall	be	filed	with	the	
         clerk	of	the	district	court	within	30	days	after	the	date	of	entry	of	the	judgment	or	
         order	appealed	from	.	.	.	.	
	
Fed.	R.	App.	P.	4(a)(1)	(1992)	(amended	1993).
                                                                                                                7	

         prison	authorities,	he	can	never	be	sure	that	it	will	ultimately	get	
         stamped	“filed”	on	time.	
	
Id.	at	270-71.	

	        [¶10]		Because	Houston	v.	Lack	involved	the	interpretation	of	a	federal	

rule	 of	 procedure	 and	 did	 not	 invoke	 the	 United	 States	 Constitution,	 the	

Supreme	Court’s	decision	is	not	binding	on	the	states.		See	State	ex	rel.	Tyler	v.	

Alexander,	 555 N.E.2d 966,	 967	 (Ohio	 1990).	 	 However,	 since	 Houston,	

numerous	states	have	addressed	the	issue—twenty-two	states	have	adopted	a	

variation	of	the	prisoner	mailbox	rule	through	court	decision,6	and	two	states	

have	 adopted	 the	 Rule	 through	 state	 rules	 of	 procedure.7	 	 Although	 many	

states,	 following	 Houston’s	 example,	 have	 adopted	 the	 Rule	 by	 interpreting	

state	 statutes	 and/or	 court	 rules,	 see,	 e.g.,	 Warner	 v.	 Glass,	 135 S.W.3d 681,	


    6	 	 These	 states	 are	 Alabama,	 Ex	 parte	 Williams,	 651 So. 2d  569	 (Ala.	 1992);	 Arizona,	 Mayer	 v.	

State,	908 P.2d 56 (Ariz.	Ct.	App.	1995);	California,	In	re	Jordan,	840 P.2d 983 (Cal.	1992);	Florida,	
Haag	v.	State,	591 So. 2d 614	(Fla.	1992);	Georgia,	Massaline	v.	Williams,	554 S.E.2d 720 (Ga.	2001);	
Hawaii,	 Setala	 v.	 J.C.	 Penney	 Co.,	 40 P.3d 886  (Haw.	 2002);	 Idaho,	 Munson	 v.	 State,	 917 P.2d 796 
(Idaho	 1996);	 Indiana,	 Dowell	 v.	 State,	 922 N.E.2d 605  (Ind.	 2010);	 Kansas,	 Taylor	 v.	 McKune,	
962 P.2d 566 (Kan.	Ct.	App.	1998);	Kentucky,	Hallum	v.	Commonwealth,	347 S.W.3d 55 (Ky.	2011);	
Louisiana,	 Tatum	 v.	 Lynn,	 637 So. 2d  796	 (La.	 Ct.	 App.	 1994);	 Massachusetts,	 Commonwealth	 v.	
Hartsgrove,	553 N.E.2d 1299 (Mass.	1990);	Mississippi,	Sykes	v.	State,	757 So. 2d 997	(Miss.	2000);	
Nevada,	 Kellogg	 v.	 Journal	 Commc’ns,	 835 P.2d 12  (Nev.	 1992);	 Oklahoma,	 Woody	 v.	 State	 ex	 rel.	
Dep’t	 of	 Corrs.,	 833 P.2d 257  (Okla.	 1992);	 Oregon,	 Hickey	 v.	 Or.	 State	 Penitentiary,	 874 P.2d 102 
(Or.	Ct.	App.	1994);	Pennsylvania,	Smith	v.	Pa.	Bd.	of	Prob.	&	Parole,	683 A.2d 278 (Pa.	1996);	South	
Carolina,	 Mose	 v.	 State,	 803 S.E.2d 718  (S.C.	 2017);	 Texas,	 Warner	 v.	 Glass,	 135 S.W.3d 681 
(Tex.	2004);	 Vermont,	 In	 re	 Bruyette,	 136 A.3d 575  (Vt.	 2016);	 Washington,	 State	 v.	 Hurt,	
27 P.3d 1276  (Wash.	 Ct.	 App.	 2001);	 and	 Wisconsin,	 State	 ex	 rel.	 Shimkus	 v.	 Sondalle,	
620 N.W.2d 409 (Wis.	Ct.	App.	2000).	
    7		These	states	are	Colorado,	Colo.	R.	Civ.	P.	5(f);	and	Tennessee,	Tenn.	R.	Civ.	P.	5.06.	
8	

682	 (Tex.	 2004);	 State	 v.	 Hurt,	 27 P.3d 1276,	 1282	 (Wash.	Ct.	App.	2001),	

other	 states	 have	 adopted	 the	 Rule	 by	 tolling	 the	 applicable	 statutes	 of	

limitations,	see	Taylor	v.	McKune,	962 P.2d 566,	570	(Kan.	Ct.	App.	1998);	Mose	

v.	 State,	 803 S.E.2d 718,	 721-23	 (S.C.	 2017);	 State	ex	rel.	 Shimkus	 v.	 Sondalle,	

620 N.W.2d 409,	412	(Wis.	Ct.	App.	2000).	

       [¶11]	 	 The	 circumstances	 of	 this	 case,	 however,	 preclude	 us	 from	

following	 either	 approach.	 	 In	 Houston,	 as	 here,	 the	 prisoner’s	 appeal	 was	

subject	 to	 both	 a	 rule	 of	 procedure	 and	 a	 statute	 establishing	 the	 filing	

deadline.	 	 See	 Fed.	 R.	 App.	 P.	 4(a)(1);	 28	 U.S.C.S.	 §	 2107(a)	 (LEXIS	 through	

Pub.	L.	No.	115-196).	 	 Nevertheless,	 unlike	 this	 case,	 the	 statutory	 filing	

deadline	in	Houston	did	 not	specify	where	a	notice	of	appeal	was	required	to	

be	 filed.	 	 Compare	 28	 U.S.C.	 §	 2107	 (providing	 a	 deadline	 to	 file	 but	 not	

specifying	which	court	to	file	in),	with	5	M.R.S.	§	11002(1)	(2017)	(specifying	

that	 petitions	 for	 review	 must	 be	 filed	 “in	 the	 Superior	 Court”).	 	 As	 such,	

whereas	 the	 Houston	 Court	 held	 that	 the	 absence	 of	 such	 a	 specification	

permitted	its	interpretation	that	a	different	meaning	of	the	word	“filed”	could	

apply	 to	 pro	 se	 prisoners,	 487 U.S. 266  at	 272,	 we	 are	 unable	 to	 reach	 the	

same	conclusion	here	due	to	section	11002(1)’s	clear	directive	that	filing	must	

occur	 “in	 the	 Superior	 Court,”	 see	 Darling’s	 v.	 Ford	 Motor	 Co.,	 1998 ME 232,	
                                                                                     9	

¶	5,	719 A.2d 111 (“When	interpreting	a	statute,	we	seek	to	give	effect	to	the	

intent	 of	 the	 Legislature	 by	 examining	 the	 plain	 meaning	 of	 the	 statutory	

language	.	.	.	.”).		Accordingly,	we	cannot	consider	this	case	in	the	same	manner	

as	did	the	Houston	Court.	

      [¶12]		Nor	can	we,	as	other	states	have	done,	permit	Martin’s	petition	to	

proceed	 by	 tolling	 the	 thirty-day	 filing	 deadline	 provided	 in	 5	 M.R.S.	

§	11002(3).	 	 Although	 “[s]tatutory	 filing	 deadlines	 are	 presumptively	 subject	

to	 equitable	 tolling,”	 that	 presumption	 is	 rebutted	 when	 those	 deadlines	

“define	the	court’s	jurisdiction,”	Neverson	v.	Farquharson,	366 F.3d 32,	40	(1st	

Cir.	2004),	 and	we	have	 previously	held	that	the	time	limits	contained	in	the	

APA	are	jurisdictional,	see	Brown	v.	State,	Dep't	of	Manpower	Affairs,	426 A.2d
880,	888	(Me.	1981)	(“We	now	state	expressly	that	the	Act’s	time	limitations	

are	 jurisdictional.”);	 see	 also	 Reed	 v.	 Halperin,	 393 A.2d 160,	 162	 &	 n.6	

(Me.	1978)	 (explaining	 that	 the	 APA	 does	 not	 permit	 judicial-enlargement	 of	

time	limitations	for	judicial	review).		As	such,	this	appeal	must	be	considered	

on	constitutional	grounds.	

C.    Constitutional	Considerations	

      [¶13]	 	 Particularly	 relevant	 here,	 of	 the	 twenty-four	 states	 that	 have	

adopted	 the	 Rule,	 two	 states—Florida	 and	 Oklahoma—have	 done	 so	 on	
10	

constitutional	 grounds,	 holding	 that	 failure	 to	 adopt	 the	 Rule	 would	 violate	

the	 principles	 of	 fundamental	 fairness	 contained	 in	 their	 respective	

constitutions.		See	Haag	v.	State,	591 So. 2d 614,	616-17	(Fla.	1992);	Woody	v.	

State	ex	rel.	Dep’t	of	Corrs.,	833 P.2d 257,	259-60	(Okla.	1992).		Indeed,	relying	

on	 Houston,	 the	 Supreme	 Court	 of	 Oklahoma	 in	 Woody	 concluded	 that	

pursuant	to	the	provision	of	its	state	constitution	analogous	to	our	own	open	

courts	 provision,	 “the	 courts	 must	 be	 open	 to	 all	 on	 the	 same	 terms	 without	

prejudice.	 	 The	 framers	 of	 the	 Constitution	 intended	 that	 all	 individuals	

without	partiality	could	pursue	an	effective	remedy	designed	to	protect	their	

basic	and	fundamental	rights.	.	.	.		The	constitutional	guarantee	of	access	to	the	

courts	is	not	an	empty	formality.” 833 P.2d	at	260.	

       [¶14]		The	same	reasoning	applies	with	equal	force	in	this	case,	and	we	

therefore	conclude	that	the	Supreme	Court’s	rationale	in	Houston	rings	of	the	

fundamental	 fairness	 required	 by	 both	 the	 open	 courts	 provision	 and	 due	

process	clause	of	the	Maine	Constitution.		See	Me.	Const.	art.	I,	§§	6-A,	19.	

       [¶15]	 	 The	 open	 courts	 provision	 states	 that	 “[e]very	 person,	 for	 an	

injury	 inflicted	 .	 .	 .	 shall	 have	 remedy	 by	 due	 course	 of	 law;	 and	 right	 and	

justice	shall	be	administered	freely	and	without	sale,	completely	and	without	
                                                                                                              11	

denial,	promptly	and	without	delay.”		Me.	Const.	art.	I,	§	19.8		Pursuant	to	this	

provision,	 courts	 are	 required	 to	 “be	 accessible	 to	 all	 persons	 alike	 without	

discrimination	 .	 .	 .	 for	 every	 wrong	 recognized	 by	 law	 as	 remediable	 in	 a	

court.”		 Me.	 Med.	 Ctr.	 v.	 Cote,	 577 A.2d 1173,	 1176	 (Me.	 1990).	 	 Although	 the	

Legislature	“may	erect	reasonable	procedural	requirements	for	exercising	the	

right	to	an	adjudication,”	Irish	v.	Gimbel,	1997 ME 50,	¶	16,	691 A.2d 664,	such	

requirements	 may	 not	 “absolutely	 deprive	 [a	 citizen]	 of	 his	 remedy	 under	

color	 of	 regulating	 it,”	 Sampson	 v.	 Sampson,	 63 Me. 328,	 333	 (1874).	 	 Thus,	

“[w]e	do	not	construe	section	19	as	prohibiting	reasonable	limits	on	the	time	

within	which	a	claimant	must	seek	redress	in	the	courts.	.	.	.		The	only	issue	of	

constitutional	significance	is	whether	such	time	limits	are	so	unreasonable	as	

to	 deny	 meaningful	 access	 to	 the	 judicial	 process.”	 	 Cote, 577 A.2d	 at	 1176 

(emphasis	added).	

        [¶16]		Likewise,	the	due	process	clauses	of	the	Maine	and	United	States	

Constitutions	 also	 establish	 a	 right	 to	 meaningful	 access	 to	 the	 judicial	

    8		This	“sweeping	guarantee”	is	derived	from	Part	I,	Article	XI,	of	the	Massachusetts	Constitution	

of	 1780,	 and	 “[i]ts	 roots	 are	 in	 Magna	 Carta,	 chapter	 29,	 as	 interpreted	 by	 the	 great	
seventeenth-century	 jurist	 Lord	 Coke.”	 	 Marshall	 Tinkle,	 The	 Maine	 State	 Constitution	 58	
(2d	ed.	2013)	(citing	Cary	L.	Fleisher,	Comment,	Article	1,	Section	19	of	the	Maine	Constitution:	The	
Forgotten	Mandate,	21 Me. L.	Rev.	83,	84-85	(1969)).		The	Magna	Carta	provides,	in	pertinent	part,	
“We	will	sell	to	no	man,	we	will	not	deny	or	defer	to	any	man	either	justice	or	right,”	which	Lord	
Coke	interpreted	to	mean	that	“every	subject	of	this	realm,	for	injury	done	to	him	.	.	.	may	take	his	
remedy	 by	 the	 course	 of	 the	 law,	 and	 have	 justice,	 and	 right	 for	 the	 injury	 done	 to	 him,	 freely	
without	sale,	fully	without	any	deniall,	and	speedily	without	delay,”	1	E.	Coke,	The	Second	Part	of	the	
Institutes	of	the	Laws	of	England	45,	55	(1797).	
12	

process.	 	 U.S.	 Const.	 amend.	 XIV,	 §	 1;	 Me.	 Const.	 art.	 1,	 §	 6-A;	 see	 Johnson	 v.	

Avery,	393 U.S. 483,	498	&	n.24	(1969).	 	The	Maine	Constitution’s	concept	of	

due	 process	 is	 identical	 to	 that	 contained	 in	 the	 United	 States	 Constitution,	

Penobscot	 Area	 Hous.	 Dev.	 Corp.	 v.	 City	 of	 Brewer,	 434 A.2d 14,	 24	 n.9	

(Me.	1981),	and	as	the	Supreme	Court	has	held,	“absent	a	countervailing	state	

interest	 of	 overriding	 significance,”	 a	 generally	 valid	 statute	 or	 rule	 “may	 be	

held	 constitutionally	 invalid	 as	 applied	 when	 it	 operates	 to	 deprive	 an	

individual	of	a	protected	right,”	Boddie	v.	Connecticut,	 401 U.S. 371,	377,	 379	

(1971).	

       [¶17]		As	applied	to	Martin,	the	filing	requirements	contained	in	5	M.R.S.	

§	11002(1),	(3)	and	M.R.	Civ.	P.	80C(b)—which	do	not	prohibit	prison	officials	

from	 determining	 when,	 or	 if,	 they	 forwarded	 his	 petition	 to	 the	 clerk	 of	

court—are	so	unreasonable	that	they	effectively	deprived	him	of	his	right	to	

“meaningful	access	to	the	judicial	process.”		Cote, 577 A.2d	at	1176;	see	Boddie,
401 U.S.	 at	 379.	 	 Martin	 necessarily	 lost	 control	 over	 his	 petition	 on	 May	 18,	

2016,	the	moment	it	was	delivered	to	 prison	 authorities,	 and	 no	matter	how	

far	 in	 advance	 he	 delivered	 the	 petition,	 he	 could	 never	 be	 certain	 that	 the	

court	 clerk	 would	 receive	 it	 by	 May	 25,	 2016.	 	 Thus,	 he	 was	 denied	 the	

opportunity	to	contest	his	disciplinary	matter	when	the	petition	was	received	
                                                                                           13	

by	 the	 clerk	 of	 court	 on	 May	 26,	 2016,	 one	 day	 outside	 of	 the	 statutory	

window	and	eight	days	after	he	gave	it	to	the	prison.			

  	    [¶18]		“[I]n	the	absence	of	a	sufficient	countervailing	justification	for	the	

State’s	action,”	Boddie, 401 U.S.	at	380-81,	such	ephemeral	access	to	the	court	

cannot	 be	 properly	 characterized	 as	 “meaningful”	 and	 therefore	 does	 not	

comport	with	the	open	courts	provision	and	due	process	clause	of	the	Maine	

constitution.		See	Me.	Const.	art.	I,	§§	6-A,	19.		However,	this	is	not	to	say	that	

the	 filing	 requirements	 pursuant	 to	 5	 M.R.S.	 §	 11002	 and	 Rule	80C(b)	 will	

always	deprive	a	pro	se	prisoner	of	his	or	her	right	to	meaningful	access	to	the	

judicial	process.		Because	it	is	incumbent	upon	a	pro	se	prisoner	to	recognize	

that,	unlike	represented	prisoners	or	nonincarcerated	persons,	he	or	she	has	

no	 choice	 but	 to	 mail	 his	 or	 her	 petition,	 it	 is	 not	 unconstitutionally	

unreasonable	to	require	that	the	petition	be	delivered	to	prison	authorities	at	

least	 three	 days	 prior	 to	 the	 thirty-day	 filing	 deadline.	 	 See	 M.R.	 Civ.	 P.	 6(c)	

(recognizing	that	a	period	of	three	days	is	generally	sufficient	to	allow	for	the	

mailing	of	legal	documents).	

  	    [¶19]	 	 Accordingly,	 a	 pro	 se	 prisoner’s	 constitutional	 rights	 are	 only	

violated	where—as	in	this	case—he	or	she	completes	the	prison’s	procedures	

for	 depositing	 the	 petition	 with	 the	 prison	 for	 mailing	 at	 least	 three	 days	
14	

before	the	last	day	on	which	the	petition	may	be	timely	filed,	and	the	petition	

does	 not	 reach	 the	 clerk	 of	 court	 until	 after	 that	 deadline	 has	 passed.	 	 Put	

simply,	the	filing	deadline	created	by	5	M.R.S.	§	11002(3)	and	Rule	80C(b)	has	

effectively	 deprived	 Martin	 “of	 his	 remedy	 [against	 the	 Department]	 under	

color	 of	 regulating	 it.”	 	 Sampson, 63 Me.	 at	 333.	 	 This	 is	 especially	 so	 here,	

given	that	the	Department—as	the	party	against	whom	Martin	had	attempted	

to	 file	 his	 petition—was	 also	 the	 institution	 he	 was	 forced	 to	 rely	 upon	 to	

ensure	that	his	petition	was	timely	filed.		See	Bennett	v.	Davis,	90 Me. 102,	107,	

37 A. 864 (1897)	(holding	a	filing	statute	unconstitutional	where	it	“might	put	

the	 citizen	 at	 the	 mercy	 of	 his	 adversary	 .	 .	 .	 a	 result	 abhorrent	 to	 the	 very	

nature	 of	 constitutional	 government”);	 see	 also	 Warner, 135 S.W.3d	 at	 685 

(recognizing	“the	unique	problem	that	arises	when	one	party	is	forced	to	rely	

on	his	opposing	party	to	ensure	pleadings	are	timely	filed”	(quotation	marks	

omitted)).	

       [¶20]	 	 Accordingly,	 the	 State’s	 argument	 on	 appeal—that	 Martin’s	

constitutional	rights	 were	not	 violated	 because	 he	received	the	“ample	time”	

of	twenty-three	days	to	petition	the	court—misapprehends	the	constitutional	

interest	at	stake,	as	such	a	standard	would	nonetheless	result	in	Martin	losing	

all	 control	 over	 his	 petition	 upon	 delivery	 to	 prison	 authorities	 and	 would	
                                                                                        15	

permit	 the	 Department	 to	 delay	 his	 petition	 for	 an	 indeterminate	 period	 in	

order	to	ensure	his	inability	to	pursue	a	claim	against	it.		Moreover,	although	

the	 State	 identifies	 our	 previous	 opinions	 in	 cases	 such	 as	 Giberson	 v.	 Quinn,	

445 A.2d 1007,	1008-09	(Me.	1982),	for	the	proposition	that	the	open	courts	

provision	does	not	prohibit	a	reasonable	time	limit	for	filing	a	judicial	action,	

those	cases	and	the	rationale	underlying	them	are	inapposite	to	the	situation	

at	hand.		Unlike	Martin,	the	plaintiff	in	Giberson	was	not	impermissibly	forced	

to	 rely	 on	 his	 opposing	 party	 to	 ensure	 that	 his	 pleadings	 were	 timely	 filed.		

See	generally	id.	

      [¶21]		For	the	foregoing	reasons,	we	adopt	the	prisoner	mailbox	rule	for	

any	 unrepresented	 prisoner	 whose	 Rule	 80C	 petition,	 having	 been	 delivered	

to	 the	 Department	 of	 Corrections	 at	 least	 three	 days	 before	 the	 last	 day	 on	

which	the	petition	may	be	timely	filed,	arrives	at	the	clerk	of	court	after	that	

deadline	has	expired.	

      The	entry	is:	
      	
                  Judgment	 vacated.	 	 Remanded	 to	 the	 Superior	
                  Court	for	reinstatement	of	the	80C	petition.	
	
	     	      	       	     	      	
	                          	
16	

E.	 James	 Burke,	 Esq.,	 and	 Alec	 Youngblood,	 Stud.	 Atty.	 (orally),	 Cumberland	
Legal	Aid	Clinic,	Portland,	for	appellant	Charles	M.	Martin	
	
Janet	 T.	Mills,	Attorney	 General,	and	James	 E.	Fortin,	Asst.	Atty.	 Gen.	(orally),	
Office	of	the	Attorney	General,	Augusta,	for	appellee	State	of	Maine	
	
Knox	County	Superior	Court	docket	number	AP-2016-21	
FOR	CLERK	REFERENCE	ONLY